DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 4-11, and 13-14 
have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the guidewire" in line 2, however nowhere previously in the claim nor in the independent claim 8 does the claim positively recite a guidewire “the electrical lead including a guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead and being open on both ends such that a guidewire can extend outward from each end of the lead to guide implantation of the implantable tibial nerve stimulation device over the guidewire” and while the claim mentions a guidewire it is only to detail that he lead possesses an opening such at a proximal and distal end such that a guidewire could be passed through it. No language in claim  8 requires the limitation of a guidewire to be a part of the system.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is drawn to claim 12 which has been canceled and therefore is incapable of further limiting the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the Purpose of advancing prosecution claim 13 is interpreted to be dependent upon claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barner (U.S. PG Pub 20170333702 A1).
Regarding claim 1, Barner teaches an implantable tibial nerve stimulation device, comprising: a housing including (Fig 1 element 114 teaches a housing; Fig 2A element 114 teaches a housing; [0013] teaches the device comprises a housing coupled to a lead; [0016]; [0050] teaches an electronics housing 114): electronic circuitry disposed within the housing and configured for delivering tibial nerve stimulation therapy (Fig 1 element 110 and 120 teaches a stimulation circuitry and power source disposed in the housing; Fig 15 teaches the electrical stimulation arrangement 1480 comprises stimulation circuity;  [0050] teaches that a stimulation circuitry and power source are disposed in the electronics housing) communication circuitry and related components disposed within the housing, the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device (Fig 15 teaches the electrical stimulation arrangement 1480 comprises communication circuity and related parts such as a receiver and antenna and processor; [0102]-[0103] teaches the processor 1494 is coupled to a receiver 1492 which, in turn, is coupled to the antenna 1490 to allow the processor 1494 to receive instructions from an external source; [0103] teaches it is capable of receiving telemetry signals from an external unit); and a power source disposed within the housing (Fig 1 element 110 and 120 teaches a stimulation circuitry and power source disposed in the housing; Fig 15 teaches the electrical stimulation arrangement 1480 comprises stimulation circuity including a power source 1488; [0050] teaches that a stimulation circuitry and power source are disposed in the electronics housing; [0100] teaches the device having a power source such a rechargeable battery or other known power sources; [0105] teaches system comprising a power source such as a battery), wherein the housing includes a longitudinal axis (Figs 1, 2A and 2B illustrated that the housing includes both a longitudinal and latitudinal axis); an electrical lead coupled to the housing and including at least one electrode, the electrical lead including a longitudinal axis extending from a proximal end to a distal end (Fig 1 and 2A illustrates the lead 200 is couple to the housing 114 comprising one or more electrodes 134 having a longitudinal axis extending from the proximal to distal end), wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis ( Fig 1 and 2A illustrates the lead 200 is couple to the housing 114 wherein the proximal lend and distal end of the lead are offset from the housing 114 and being connected at a connector attached to the housing and wherein the longitudinal axis is generally oriented with the longitudinal axis of the housing), 5Application No. 16/947,092wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Fig 1 illustrates the lead being electrically coupled to the stimulation and control circuitry of the device; [0050] teaches that the connector electrically coupled the lead to the stimulation circuity in the housing to allow for stimulation of tissue by the electrodes of the lead; [0054] teaches the electrical lead connector contacts contact the terminals of the connector to electrically connected the lead to the control/stimulation circuity disposed in the housing) the electrical lead including a guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead and being open on both ends such that a guidewire can extend outward from each end of the lead to guide implantation of the implantable tibial nerve stimulation device over the guidewire ([0055] teaches that the lead can comprise a lumen that has an opening at the proximal end of the lead and an opening at the distal end of the lead. This would allow a guide wire to extend through the lead and past the distal end; Figs 11A and 11B illustrate the lead body comprising a lumen 1020 with an opening at the distal end, wherein a guide wire can be advance through and beyond the opening at the distal tip).
Regarding claim 2, Barner teaches claim 1, wherein the electrical lead longitudinal axis is generally parallel to the housing longitudinal axis (Fig 1 and 2A illustrate that the longitudinal axis of the lead when straighten would be generally parallel to the longitudinal axis of the housing).
Regarding claim 3, Barner teaches claim 1, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient, and further wherein the housing and electrical lead are configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 1 and Fig 2B illustrates that the implantable housing unit 102 and the lead 103 are separable components having a length between the distal end of the lead wherein the electrodes are located and the proximal end attached to the housing, therefore the device is capable of having the electrode lead configured and arranged to be implanted below a fascia layer in the ankle region of a patient, and wherein the housing is positioned and implanted in a location superficial to the fascia layer in the ankle region that the electrodes are implanted below; [0049] teaches that there can be an extension component that connects the lead to the housing allowing them to be implanted in separate locations a distance away from each other; [0051] teaches the stimulation lead and housing are implanted into the body and can be used in various applications such as neural and muscle stimulation).
Regarding claim 6, Barner teaches claim 1, further comprising a fixation element included with at least one of the housing or the electrical lead (Fig 9A-9C illustrates that het distal end of the lead can comprise anchoring components 808 such as tines or barbs; Fig 11A-11B illustrates the guidewire of the lead can have a spiral anchoring element at the distal end; [0013]-[0015] teaches that the lad has an anchoring element to anchor the lead to a target anatomy such as a coil or spiral shaped anchor; [0092] teaches a coil anchoring element of the lead).
Regarding claim 7, Barner teaches claim 1, wherein the proximal end of the electrical lead is coupled to a structure which is coupled to a proximal end of the housing (Fig 1 and 2A illustrate that the proximal end 200 of the lead 102 is couple to a connector 112 which is attached to the proximal end of the housing 114; Fig 2B further illustrates that the proximal end of the lead 200 can be coupled to an extension 224 that can be couple to the proximal end of the housing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barner (U.S. PG Pub 20170333702 A1) in view of Pivonka et al (U.S. PG Pub 20180256906 A1).
Regarding claim 5, Barner teaches the device of claim 1, however fails to explicitly teach, wherein the electrical lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device 
Pivonka teaches a device in the same field of endeavor, wherein a tibial nerve stimulation system comprises a tibial stimulation lead and an implant tool wherein the lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device (fig 23A-23E element 62 teaches an implant tool comprising a cannula62, wherein the lead 260 is received by the cannula 62; [0749] teaches the implant took comprises an inner cannula and an outer cannula that the lead is inserted into and used to guide and insert the lead into the target location; [0752] teaches that the lead is inserted through the cannula the patient to place the function electrodes at the target location).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Barner wherein the electrical lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device, as taught by Pivonka, in order to allow the use of an implantation cannula to help improve the control and easy of insertion of the lead and implanting the electrodes of a lead at a target location.
Pivonka Teaches a device in the same field of endeavor, wherein a tibial nerve stimulation system comprises a tibial stimulation lead and an implant tool that includes an outer sheath (fig 23A-23C element 62b teaches an outer cannula of the implant tool; [0749] teaches the implant took comprises an inner cannula and an outer cannula used to implant the lead) and an inner sheath (fig 23A-23E element 62a teaches an inner cannula of the implant tool wherein the lead is carried by the inner cannula; [0749] teaches the implant took comprises an inn cannula and an outer cannula used to implant the lead) including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device (Fig 23C-23D illustrates that he lead 265 is inserted and carried by the cannula, specifically in contact with the cradle of the inner cannula, wherein the housing component 210 does not fit and therefore the inner cannula is selectively carrying the lead; [0752] teaches that he lead is inserted through the cannula the patient to place the function electrodes at the target location).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Barner to include an implant tool having an outer sheath; and an inner sheath, the inner sheath including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device, as taught by Pivonka, in order to improve the control and easy of insertion of the lead and implanting the electrodes of a lead at a target location.
Regarding claim 8, Barner teaches a system, comprising: an implantable tibial nerve stimulation device including: a housing including (Fig 1 element 114 teaches a housing; Fig 2A element 114 teaches a housing; [0013] teaches the device comprises a housing coupled to a lead; [0016]; [0050] teaches an electronics housing 114): electronic circuitry disposed within the housing and configured for delivering tibial nerve stimulation therapy (Fig 1 element 110 and 120 teaches a stimulation circuitry and power source disposed in the housing; Fig 15 teaches the electrical stimulation arrangement 1480 comprises stimulation circuity;  [0050] teaches that a stimulation circuitry and power source are disposed in the electronics housing) communication circuitry and related components disposed within the housing, the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device (Fig 15 teaches the electrical stimulation arrangement 1480 comprises communication circuity and related parts such as a receiver and antenna and processor; [0102]-[0103] teaches the processor 1494 is coupled to a receiver 1492 which, in turn, is coupled to the antenna 1490 to allow the processor 1494 to receive instructions from an external source; [0103] teaches it is capable of receiving telemetry signals from an external unit); and a power source disposed within the housing (Fig 1 element 110 and 120 teaches a stimulation circuitry and power source disposed in the housing; Fig 15 teaches the electrical stimulation arrangement 1480 comprises stimulation circuity including a power source 1488; [0050] teaches that a stimulation circuitry and power source are disposed in the electronics housing; [0100] teaches the device having a power source such a rechargeable battery or other known power sources; [0105] teaches system comprising a power source such as a battery), wherein the housing includes a longitudinal axis (Figs 1, 2A and 2B illustrated that the housing includes both a longitudinal and latitudinal axis); an electrical lead coupled to the housing and including at least one electrode, the electrical lead including a longitudinal axis extending from a proximal end to a distal end (Fig 1 and 2A illustrates the lead 200 is couple to the housing 114 comprising one or more electrodes 134 having a longitudinal axis extending from the proximal to distal end), wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis ( Fig 1 and 2A illustrates the lead 200 is couple to the housing 114 wherein the proximal lend and distal end of the lead are offset from the housing 114 and being connected at a connector attached to the housing and wherein the longitudinal axis is generally oriented with the longitudinal axis of the housing), 5Application No. 16/947,092wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Fig 1 illustrates the lead being electrically coupled to the stimulation and control circuitry of the device; [0050] teaches that the connector electrically coupled the lead to the stimulation circuity in the housing to allow for stimulation of tissue by the electrodes of the lead; [0054] teaches the electrical lead connector contacts contact the terminals of the connector to electrically connected the lead to the control/stimulation circuity disposed in the housing) the electrical lead including a guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead and being open on both ends such that a guidewire can extend outward from each end of the lead to guide implantation of the implantable tibial nerve stimulation device over the guidewire ([0055] teaches that the lead can comprise a lumen that has an opening at the proximal end of the lead and an opening at the distal end of the lead. This would allow a guide wire to extend through the lead and past the distal end; Figs 11A and 11B illustrate the lead body comprising a lumen 1020 with an opening at the distal end, wherein a guide wire can be advance through and beyond the opening at the distal tip). However, Barner fails to teach, the system comprising an implant tool including: an outer sheath; and an inner sheath, the inner sheath including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device.
Pivonka Teaches a device in the same field of endeavor, wherein a tibial nerve stimulation system comprises a tibial stimulation lead and an implant tool that includes an outer sheath (fig 23A-23C element 62b teaches an outer cannula of the implant tool; [0749] teaches the implant took comprises an inner cannula and an outer cannula used to implant the lead) and an inner sheath (fig 23A-23E element 62a teaches an inner cannula of the implant tool wherein the lead is carried by the inner cannula; [0749] teaches the implant took comprises an inn cannula and an outer cannula used to implant the lead) including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device (Fig 23C-23D illustrates that he lead 265 is inserted and carried by the cannula, specifically in contact with the cradle of the inner cannula, wherein the housing component 210 does not fit and therefore the inner cannula is selectively carrying the lead; [0752] teaches that he lead is inserted through the cannula the patient to place the function electrodes at the target location).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Barner to include an implant tool having an outer sheath; and an inner sheath, the inner sheath including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device, as taught by Pivonka, in order to improve the control and easy of insertion of the lead and implanting the electrodes of a lead at a target location.
Regarding claim 9, the modified invention of Barner teaches claim 8, however fails to teach wherein the outer sheath of the implant tool is slidingly engageable with the inner sheath of the implant tool, the outer sheath being slidable with respect to the inner sheath so as to deliver the implantable tibial nerve stimulation device to a target implant location.
Pivonka teaches a device in the same field of endeavor, wherein the outer sheath of the implant tool is slidingly engageable with the inner sheath of the implant tool, the outer sheath being slidable with respect to the inner sheath so as to deliver the implantable tibial nerve stimulation device to a target implant location (Figs 23A-C illustrates the method of implanting the lead using the implantation tools to deliver the lead to the target location, wherein the outer cannula is slidingly engageable with the inner cannula; [0749] teaches that Outer cannula 62b comprises a larger radius of curvature than inner cannula 62, and inner cannula 62a is shown slidingly positioned within outer cannula 62b and further teaches that Inner cannula 62a and outer cannula 62b are rotatable relative to each other, this rotation being reasonably considered a type of slidable engagement as well. Such that the lead is delivered to the target location).
It would have bee obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Barner to wherein the outer sheath of the implant tool is slidingly engageable with the inner sheath of the implant tool, the outer sheath being slidable with respect to the inner sheath so as to deliver the implantable tibial nerve stimulation device to a target implant location, as taught by Pivonka, in order to allow for the placement and removal of the inner cannula as well and the allow for easy insertion of the lead into the cannula and easy removal of the lead once the lead has been positioned and secured at the desired target.
Regarding claim 10, the modified invention of Barner teaches claim 8, wherein the electrical lead longitudinal axis of the implantable tibial nerve stimulation device is generally parallel to the housing longitudinal axis of the implantable tibial nerve stimulation device (Fig 1 and 2A illustrate that the longitudinal axis of the lead when straighten would be generally parallel to the longitudinal axis of the housing of the stimulation device).
Regarding claim 11, the modified invention of Barner teaches claim 8, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient, and further wherein the housing and electrical lead are configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 1 and Fig 2B illustrates that the implantable housing unit 102 and the lead 103 are separable components having a length between the distal end of the lead wherein the electrodes are located and the proximal end attached to the housing, therefore the device is capable of having the electrode lead configured and arranged to be implanted below a fascia layer in the ankle region of a patient, and wherein the housing is positioned and implanted in a location superficial to the fascia layer in the ankle region that the electrodes are implanted below; [0049] teaches that there can be an extension component that connects the lead to the housing allowing them to be implanted in separate locations a distance away from each other; [0051] teaches the stimulation lead and housing are implanted into the body and can be used in various applications such as neural and muscle stimulation).
Regarding claim 13, the modified invention of Barner teaches claim 8, wherein the implant tool is configured to be advanced over the guidewire with the implantable tibial nerve stimulation device carried in the cradle of the implant tool (Figures 23A-C of Pivonka illustrate that that the implant tool has a lumen that can be inserted over and advance over the guide wire with the implantable tibial nerve stimulation device carried in the cradle of the implant tool; Pivonka [0749] teaches that a penetrating element can be used to penetrate the tissue of the patient wherein the cannula is configured to then be placed over the penetrating element therefore the guidewire would also fit within the lumen of the cannula such that the cannula is advance over a guidewire with the implantable tibial nerve stimulation device carried in the cradle of the implant tool).
Regarding claim 14, the modified invention of Barner teaches claim 8, wherein the proximal end of the electrical lead of the implantable tibial nerve stimulation device is coupled to a structure which is coupled to a proximal end of the housing of the implantable tibial nerve stimulation device (Fig 1 and 2A illustrate that the proximal end 200 of the lead 102 is couple to a connector 112 which is attached to the proximal end of the housing 114; Fig 2B further illustrates that the proximal end of the lead 200 can be coupled to an extension 224 that can be couple to the proximal end of the housing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL A RIZZUTO/Examiner, Art Unit 3792